Campbell, J.,
delivered the opinion of the court.
Passing by all other questions, it appears to have been a Control verted question of fact whether the goods were “used'or acquired ” *6in the business of the “R. H. Adams Manufacturing Company” or not. Berg testified that they were, and Adams not only denied this, but testified that no such being existed as the company named. Certainly, if Adams’ testimony is true, the goods were not vested in Berg by his purchase. Adams’ creditors were, entitled to subject them under § 1300 of the Code, but not the creditors of the company spoken of. The instruction to the jury to find for the defendant should not have been given.

Reversed and remanded.